Citation Nr: 1027687	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  10-01 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to one-time payment from the Filipino Veterans 
Equity Compensation Fund.


WITNESSES AT HEARING ON APPEAL

Appellant and observer


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel





INTRODUCTION

Certification by the service department shows that the appellant 
had no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the U.S. 
Armed Forces.  

This matter comes to the Board of Veterans' Appeals (Board) from 
a July 2009 administrative decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, the Republic of the 
Philippines, which found that the appellant did not have 
qualifying military service to be eligible for a one-time payment 
from the Filipino Veterans Equity Compensation Fund.

The appellant was afforded a Videoconference Board hearing in 
June 2010.  A transcript of the testimony offered at this hearing 
has been associated with the record.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Service Department verified that the appellant did not have 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the United 
States Armed Forces.


CONCLUSION OF LAW

The appellant does not have recognized active military service 
for the purpose of eligibility for VA benefits, including the 
one-time payment from the Filipino Veterans Equity Compensation 
Fund.  38 U.S.C.A. § 501(a) (West 2002 & West Supp. 2009); 
American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 
(enacted February 17, 2009); 38 C.F.R. § 3.203 (2009).

REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that he should be awarded status as a 
veteran, and that he is entitled to a the one-time payment from 
the Filipino Veterans Equity Compensation Fund.  He asserts that 
during World War II he served with Company A, Group Replacement & 
Casualty ("R&C") Battalion, USAFIP, between February 1945 and 
March 1946.  In addition, documents that were associated with the 
claims file in about 1949, show that he reported serving with 
Company M, 3rd Battalion, 121st Infantry ("M/3/121"), Philippine 
Army.  He has also asserted that he was wounded in action in May 
1945, specifically, that he received a shrapnel wound to his left 
shoulder.  

The claims file includes a number of documents that the appellant 
has submitted over the years as evidence of qualifying service 
for veteran status for VA benefits, to include a certificate from 
the General Headquarters of the Armed Forces of the Philippines 
(GHAFP), an "enlistment record" (received in August 2002) 
(indicating service with M/3/121), and "special orders" (dated 
in March 1946), both from the Headquarters of the R&C Battalion, 
and a December 1952 extract from GHAFP.  

Under the recently enacted American Recovery and Reinvestment 
Act, a new one-time benefit is provided for certain Philippine 
veterans to be paid from the "Filipino Veterans Equity 
Compensation Fund."  American Recovery and Reinvestment Act § 
1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments 
for eligible persons will be either in the amount of $9,000 for 
non-United States citizens or $15,000 for United States citizens.

For eligible persons who accept a payment from the Filipino 
Veterans Equity Compensation Fund, such payment "shall 
constitute a complete release of any claim against the United 
States by reason of [such] service ...."  However, nothing in 
this act "prohibit[s] a person from receiving any benefit 
(including health care, survivor, or burial benefits) which the 
person would have been eligible to receive based on laws in 
effect as of the day before the date of the enactment of this 
Act."

Section 1002 addresses Payments to Eligible Persons Who Served in 
the United States Armed Forces in the Far East During World War 
II.  Section 1002 (c)(1) provides that the Secretary may make a 
payment from the compensation fund to an eligible person who, 
during the one-year period beginning on the date of the enactment 
of this Act, submits to the Secretary a claim for benefits under 
this section.  The application for the claim shall contain such 
information and evidence as the Secretary may require.  Section 
1002 (c)(2) provides that if an eligible person who has filed a 
claim for benefits under this section dies before payment is made 
under this section, the payment under this section shall be made 
instead to the surviving spouse, if any, of the eligible person.

Section 1002 (d) provides that an eligible person is any person 
who - (1) served - (A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the Armed 
Forces of the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the Army 
of the United States; or (B) in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 1945 
(59 Stat. 538); and (2) was discharged or released from service 
described in paragraph (1) under conditions other than 
dishonorable.

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service.  38 U.S.C.A. 
§§ 101(2), 101(24) (West 2002); 38 C.F.R. §§ 3.1, 3.6 (2009).  

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. § 
3.1(d).  

Service in the Philippine Scouts and in the organized military 
forces of the Government of the Commonwealth of the Philippines, 
including recognized guerrilla service, is recognized service for 
certain VA purposes, as authorized by 38 U.S.C.A. § 107 (West 
2002).  38 C.F.R. § 3.40 (2009).  

Service department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized commissioned 
officer, only if the person was a former member of the United 
States Armed Forces (including the Philippine Scouts), or the 
Commonwealth Army, prior to July 1, 1946, is included for 
compensation benefits, but not for pension benefits.  38 C.F.R. § 
3.40(b), (c), and (d).  Active service will be the period 
certified by the service department.  38 C.F.R. § 3.9 (2009).

Title 38 of the United States Code authorizes the Secretary of 
Veterans Affairs (Secretary) to prescribe the nature of proof 
necessary to establish entitlement to veterans' benefits.  See 38 
U.S.C.A. § 501(a)(1).  Under that authority, the Secretary has 
promulgated, inter alia, 38 C.F.R. §§ 3.41 and 3.203(a), (c), to 
govern the conditions under which the VA may extend veterans' 
benefits based upon service in the Philippine Commonwealth Army.  
Those regulations require that service in the Philippine 
Commonwealth Army (and thus status as a veteran for VA benefits 
purposes) be proven with either official documentation issued by 
a United States service department or verification of the claimed 
service by such a department.  See 38 C.F.R. §§ 3.41 (authorizing 
veteran status for Philippine veterans "from the date certified 
by the Armed Forces [of the United States]"); 3.203(a) (requiring 
service department documentation of service where available); 
3.203(c) (requiring service department verification of service 
where documentation is not available).  

Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella v. 
Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 
232, 237 (1994).

It has been held that a person seeking VA benefits must first 
establish by a preponderance of the evidence that the service 
member upon whose service such benefits are predicated has 
attained the status of veteran.  D'Amico v. West, 12 Vet. App. 
264 (1999) rev'd on other grounds, 209 F.3d 1322 (2000); Holmes 
v. Brown, 10 Vet. App. 38, 40 (1997).  For the purpose of 
establishing entitlement to VA benefits, VA may accept evidence 
of service submitted by a claimant, such as a Department of 
Defense (DD) Form 214, Certificate of Release or Discharge from 
Active Duty, or original Certificate of Discharge, without 
verification from the appropriate U.S. service department under 
the following conditions: (1) the evidence is a document issued 
by the United States service department; (2) the document 
contains needed information as to length, time, and character of 
service; and, (3) in the opinion of VA the document is genuine 
and the information contained in it is accurate.  38 C.F.R. § 
3.203(a) (2009).

In June 1949, and August 2002, the Service Department and the 
National Personnel Records Center (NPRC), respectively, reported 
that the appellant had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in the 
service of the United States Armed Forces.  

The Board finds that the claim must be denied.  The Service 
Department, and the NPRC, have certified that the appellant had 
no service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the United 
States Armed Forces.  This lack of verification is binding on VA 
such that VA has no authority to change or amend the finding.  
Duro v. Derwinski, 2 Vet App. 530, 532 (1992); Soria v. Brown, 
118 F.3d 747, 749 (Fed. Cir. 1997); Spencer v West, 13 Vet. App. 
376 (2000).  The appellant has not submitted a DD Form 214, a 
Certification of Release or Discharge from Active Duty, or an 
original Certificate of Discharge in accordance with 38 C.F.R. § 
3.203(a)(1).  The documentation that he has submitted, as well as 
the pictures of U.S. Military awards that the appellant states 
were awarded to him, fails to satisfy the requirements of 38 
C.F.R. § 3.203 as acceptable proof of service, as it does not 
include official documents of the appropriate United States 
Service Department.  As such, these documents and pictures may 
not be accepted by the Board as verification of service for the 
purpose of determining eligibility for VA benefits including the 
one-time payment from the Filipino Veterans Equity Compensation 
Fund.  The Board notes that recognition of service by the 
Philippine Government, although sufficient for entitlement to 
benefits from that Government, is not sufficient for benefits 
administered by VA.  Moreover, the appellant has provided no 
further evidence that would warrant a request for re-
certification from the service department.  See Sarmiento v. 
Brown, 7 Vet. App. 80, 85 (1994).  The appellant may not, 
therefore, be considered a "veteran' for the purpose of 
establishing entitlement to VA benefits including the one-time 
payment from the Filipino Veterans Equity Compensation Fund.  
Accordingly, the claim must be denied.  

VA's duties to assist and notify have been considered in this 
case.  However, as it is the law, and not the facts, that are 
dispositive of the appeal, the duties to notify and assist 
imposed by the Veterans Claims Assistance Act (VCAA) are not 
applicable to this claim.  See Mason v. Principi, 16 Vet. App. 
129, 132 (2002).  The enactment of the VCAA does not affect 
matters on appeal from the Board when the question is limited to 
statutory interpretation.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001).  Because qualifying service and how it may 
be established are outlined in statute and regulation, and 
because service department certifications of service are binding 
on VA, the Board's review is limited to interpreting the 
pertinent law and regulations.  

The Board notes that it is of primary importance when addressing 
veteran status that the RO inform a claimant of what constitutes 
acceptable evidence of qualifying military service.  Pelea v. 
Nicholson, 19 Vet. App. 296 (2005).  In this regard, the record 
does not disclose that the appellant was provided pre-
adjudication notice on this matter.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159 (2009); Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The U.S. Court of Appeals for the Federal Circuit previously held 
that any error in VCAA notice should be presumed prejudicial, and 
that VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
However, the U.S. Supreme Court has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of decision 
of the Board, a court shall take due account of rule of 
prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

If any notice deficiency is present in this case, the Board finds 
that any prejudice due to such error has been overcome in this 
case by the following: (1) based on the communications sent to 
the appellant over the course of this appeal, the appellant 
clearly has actual knowledge of the evidence that the appellant 
is required to submit in this case; and (2) based on the 
appellant's contentions as well as the communications provided to 
the appellant by VA, it is reasonable to expect that the 
appellant understands what was needed to prevail.  See id.; 
Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 
1974) ("[N]o error can be predicated on insufficiency of notice 
since its purpose had been served.").  In order for the Court to 
be persuaded that no prejudice resulted from a notice error, 
"the record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair."  Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  

As noted, notice in accordance with Pelea has not been provided.  
However, the record clearly demonstrates that any defect was 
cured by actual knowledge on the part of the claimant as to what 
is needed to show that he had qualifying military service, and 
that a reasonable person could be expected to understand what is 
needed to show that he had qualifying military service.  First, 
on several prior occasions, separate claims have been denied for 
lack of veteran status.  See RO actions dated in 1949, 1999, and 
2002.  Second, the July 2009 RO action on appeal, and the 
associated statement of the case, dated in November 2009, clearly 
discuss the reasons and basis for the denial of the claim, and 
the law in issue.  Third, on several occasions since the July 
2009 denial of his claim, the appellant has presented 
documentation and argument in support of his claim that he has 
qualifying service.  Finally, he gave testimony in support of his 
claim during a hearing held in June 2010.  

This evidence clearly shows that he has been aware during the 
pendency of his claim that he must submit evidence showing 
qualifying service, and that it is reasonable to expect that he 
is aware of the evidence needed to prevail.  Accordingly, there 
results no prejudice to the appellant in adjudicating this claim.


ORDER

One-time payment from the Filipino Veterans Equity Compensation 
Fund is denied.


____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


